DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-8, filed 6/27/2022, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C 103(a)(1) with regards to the newly amended claims have been fully considered and are persuasive.  Applicant argued that the Fiala et al. (‘169) reference does not disclose a birefringence structure formed as a plurality of laser-formed structures that are disposed entirely (emphases added) between the first optical side and the second optical side.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roffman et al. (US 6,250,757).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala et al. (WO 1994/027169; provided in the applicants IDS, translation provided in previous action), in view of Roffman et al. (US 6,250,757).

Referring to claims 10 and 22, Fiala et al. (‘169) discloses an artificial eye lens(2) having an integral optical (2) part which has, disposed along an optical principal axis of the eye lens, a first optical side(Fig. 1B) and an opposite, second optical side(Fig. 1B), wherein the integral optical part has a birefringence structure(page 1, paragraph 9 of translation; birefringent thermoplastic with curved surfaces). 
Fiala et al. (‘169) lacks a detailed description of the birefringence structure being formed entirely between the first optical side and the second optical side. 
Roffman et al. discloses  an ophthalmic lens in the same field of endeavor that includes a birefringent structure that is embedded into the lens for the purpose of ensuring wearer comfort (Fig. 2, col. 27-43).
It would have been obvious to a person of ordinary skill in the art to modify the lens of Fiala et al. to have a birefringent structure completely embedded in (formed entirely between the first and second optical sides) as taught in Roffman et al. in order to ensure wearer comfort. 
[Note: The language of ‘structure formed as a plurality of laser-formed structured’ is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Examiner has determined that the resultant structure of the product by process claim to be: a lens with a birefringence structure that is disposed entirely between the first and second optical sides. In the rejection supra, Examiner considers claim 10 to be met when a prior art reference(s) teaches the above structural limitations].
Referring to claim 11, as applied to claim 10 above, Fiala et al. (169) lacks a detailed description of the optical part being formed from an isotropic material.
Roffman et al. discloses a birefringent lens system, with the optic part being formed from an isotropic material (col. 1 line 66-col. 2 line 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the optic part of the lens of Fiala et al. (169) to be isotropic as taught Roffman et al. in order to provide an optic that will allow for the refraction of light in a particular direction.

Claim 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala et al. (169) in view of Roffman et al. as applied in claim 10 above, and further in view of Freeman (US 5,100,226).

Referring to claims 12 and 14, Fiala et al. (‘169) in view of Roffman teaches a birefringent structure, but lacks a detailed description of the plurality of laser-formed structures are linear structures or having straight lines.
Freeman discloses a diffractive lens with a birefringent structure that has straight lines (see figs. 4a-4b; col. 6 lines).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the birefringent structure of Fiala et al.(‘169) as taught in Freeman to have a straight line in order to allow for light diffraction off the lens as required by a patient.
Referring to claim 15, Fiala et al. (169) lacks a detailed description of wherein the integral optical part has at least one further diffractive grating structure which is separate from the birefringent structure.
Freeman discloses wherein the integral optical part has at least one further diffractive grating structure, which is separate from the birefringent structure, as a laser structure(Figs. 4a-4b). Figures show more than one diffractive grating structure. [Applicant should note that the limitation of the laser structure is product by process limitation. As long as the further diffractive grating structure is present, the manner in which the grating occurs (laser) is irrelevant].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Fiala et al. (“169) to include an additional diffractive grating structure that is separate from the birefringent structure as taught in Freeman in order to provide a lens that provide additional diffractive properties in order to treat patients vision.
Referring to claims 16-19, Fiala et al (169) discloses a diffractive grating. Fiala et al. (169) lacks a detailed description of specifics of the diffractive grating.
Referring to claim 16, Freeman discloses wherein the diffractive grating structure has an amplitude grating(line gratings).
Referring to claim 17, Freeman discloses wherein the diffractive grating structure has a phase grating (col. 6 lines 7-11).
Referring to claim 18, Freeman discloses wherein the diffractive grating structure has a phase grating (col. 6 lines 7-11).
Referring to claim 19, Freeman discloses wherein the diffractive grating structure has at least one holographic grating(col. 2 lines 53-54).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the diffractive gratings in Fiala et al. (169) as taught in Freeman, in order to diffract light in different orientations as needed by the patient.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala et al. (‘169) in view of Roffman et al. as applied to claim 11 above, and further in view of Freeman(US 5,200,226).

Referring to claim 13, Fiala et al. (‘169) a birefringent structure, but lacks a detailed description of the birefringent structure being a linear structure or having straight lines.
Freeman discloses a diffractive lens with a birefringent structure that has straight lines (see figs. 4a-4b; col. 6 lines).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the invention to modify the birefringent structure of Fiala et al.(‘169) as taught in Freeman to have a
straight line in order to allow for light diffraction off the lens as required by a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774